Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Non-Compliance
The reply filed on December 20, 2021 has not been entered as not being fully responsive to the prior Office action because of the following omission(s) or matter(s):
Applicant has not indicated the correct status of the claims in compliance with 37 C.F.R. § 1.121(c).
Particularly, with respect to claims 22-24 and 29-35, the status indicators are not correct as these claims were withdrawn in the Office action of August 23, 2021.
Consequently, the changes/amendments to the claims have not been correctly indicated.
Correct indication of changes is seen as important to the proper establishment of prosecution history. Prosecution history must both accurately and completely record the examination and amendment/argument process.
Due to the increasingly larger amounts of information accompanying each application, accurate and complete indication of changes to the application, particularly 
There may be other omissions/deletions/additions/matters/issues present in the last amendment that Applicant should correct. Applicant should carefully check claim amendments to ensure they comply with the applicable rules.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 20, 2022

!